Exhibit 10.3

                     Participant Name

Restricted Stock Unit Participation

Agreement

This Restricted Stock Unit Participation Agreement (the “Agreement”) is dated as
of this             day of             , 20            and sets forth the terms
and conditions of the Award described below made by Heidrick & Struggles
International, Inc. (the “Company”) to             (the “Participant”), pursuant
to the 2012 Heidrick & Struggles GlobalShare Program, (the “Program”).

As of            , 20     (the “Grant Date”), the Company has
granted             Restricted Stock Units (“RSUs”) to the Participant as set
forth herein. The RSUs are granted pursuant to the Program and are governed by
the terms and conditions of the Program. All defined terms used herein, unless
specifically defined in this Agreement, have the meanings assigned to them in
the Program. The Participant agrees to be bound by all terms and conditions of
the Agreement and the Program, and has received and reviewed a copy of the
Program and the Prospectus for the Program dated May    , 2012.

The RSUs granted under this Agreement shall not become valid or enforceable
unless and until the Participant executes the Agreement and it is accepted by
the Company. By the Participant’s signature and the Company’s signature below,
the Participant and the Company agree that this constitutes the signature page
of the Agreement. Participant further agrees that the RSUs are granted under and
governed by the terms and conditions of the Agreement and the Program.
Agreements that are not signed and returned are considered null and void.

IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement as of
the date first set forth above.

 

Name:          Participant Name Heidrick & Struggles International, Inc. By:   
   

Name:

Title:



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements of the Participant herein
provided and pursuant to the Program, the parties agree as follows:

1. Definitions. All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings as established in the Program.

2. Participation. Pursuant to the Program and contingent upon the execution of
the Agreement, the Company hereby grants to the Participant             RSUs
subject to the terms and conditions herein. As a material condition and
inducement to the Company’s grant of RSUs to the Participant, the Participant
agrees that he or she has received and reviewed the Program and the Prospectus,
and further agrees to be bound by all of the terms and conditions of the
Agreement and the Program, as may be amended by the Company from time to time.

3. Vesting of RSUs.

 

  a. Subject to Section 3(b) and Section 4 below, all RSUs granted under the
Agreement shall vest in accordance with the schedule set forth below; provided
the Participant has been in Continuous Service through each vesting date. For
purposes of the Agreement, “Continuous Service” shall mean the Participant’s
service with the Company or any Subsidiary or Affiliate as an employee, or the
Participant’s service as a member of the Board of Directors of the Company, has
not been interrupted or terminated, and shall include any period during which
the Participant is on an approved leave of absence from the Company or its
Subsidiaries or Affiliates.

 

Vesting Date

  

Number of Shares Vesting

 

  b. Notwithstanding the terms of Section 3(a) above, if the Participant’s
Continuous Service is terminated as a result of the Participant’s death or
Disability, all RSUs granted to the Participant under the Agreement will
immediately vest.

 

  c. In the case of a Participant who is both an employee of the Company or any
Subsidiary or Affiliate and a member of the Board of Directors of the Company,
Continuous Service shall not end until the Participant’s service as both an
employee and a director terminates.

4. Change-in-Control

 

  a. Unless the Committee determines otherwise, upon a Change in Control if the
RSUs are Assumed (as defined in the Program) by the entity effecting the Change
in Control (or a successor or parent corporation), the RSUs will vest as
provided in Section 3(a) or, if earlier, will become fully vested upon the
termination of the Participant’s employment during the two-year period beginning
on the date of a Change in Control, if such termination is due to: (i) a
termination by the Company without Cause or (ii) a voluntary termination by the
Participant due to the existence of Good Reason.



--------------------------------------------------------------------------------

  b. Unless the Committee determines otherwise, upon the occurrence of a Change
in Control, if the Restricted Stock Units are not Assumed by the entity
effecting the Change in Control (or a successor or parent corporation), the RSUs
will become fully vested on the date of the Change in Control. For each RSU
covered by this Agreement which then has not otherwise expired, the Participant
will receive a payment equal to the consideration (consisting of cash or other
property (including securities of a successor or parent corporation)) which
holders of Company Stock received (or will receive) in the Change-in-Control
transaction multiplied by each share of Company Shares represented by the RSUs
covered by this Agreement that have then not otherwise expired. Such payment
shall be made in the same form as such consideration and at such date(s) as
specified by the Committee.

5. Characteristics of RSUs.

 

  a. RSUs are not Shares and the grant of RSUs shall provide only those rights
expressly set forth in the Agreement and the Program. The Participant is not
deemed to be a stockholder in the Company or have any of the rights of a
stockholder in the Company by virtue of the grant of RSUs.

 

  b. The Participant does not have voting rights or any other rights inherent to
the ownership of Shares, including the rights to dividends (other than as
provided in Section 10), or other liquidating or non-liquidating distributions,
by virtue of being granted RSUs.

 

  c. Neither the RSUs nor any right hereunder or under the Program shall be
transferable or be subject to attachment, execution or other similar process. In
the event of any attempt by the Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the RSUs or of any right hereunder or under
the Program, except as provided for in the Program, or in the event of any levy
or any attachment, execution or similar process upon the rights or interest
conferred by the RSUs, the Company may terminate the RSUs by notice to the
Participant and the RSUs and any related rights, including the right to dividend
equivalents as described in Section 10, shall thereupon be cancelled.

6. Effect of Vesting.

 

  a. If, and at the time, the Participant’s RSUs vest under the terms of
Section 3 or Section 4, such Participant shall receive as full consideration for
the RSUs a number of Shares equal to the number of RSUs which vested on such
date.

 

  b. The RSUs granted to the Participant shall be maintained in a bookkeeping
account with the custodian appointed by the Committee from time to time (the
“Custodian”) for such Participant if and until the RSUs are converted into
Shares pursuant to this Section 6, at which time the Shares shall be issued to
the Participant in accordance with Section 9 below.

 

- 2 -



--------------------------------------------------------------------------------

7. Forfeiture of RSUs. Subject to the next following sentence, the Participant’s
RSUs shall be forfeited to the Company upon the Participant’s termination of
Continuous Service with the Company and its Subsidiaries and Affiliates (a) for
any reason other than the Participant’s death or Disability that occurs prior to
the date the RSUs vest as provided in Section 3 above or (b) for any reason
other than the Participant’s termination by the Company without Cause or the
Participant’s voluntary termination due to the existence of Good Reason, in
either case during the two-year period beginning on the date of a Change in
Control, as provided in Section 4 above. The foregoing provisions of this
Section 7 shall be subject to the provisions of the Company’s Bonus, Restricted
Stock Unit and Bonus Cash Deferral Retirement Policy (the “Retirement Policy”),
and any other Company plan or written employment, severance or similar agreement
that has been or may be executed by the Participant and the Company, and the
provisions in such Retirement Policy or agreement concerning the vesting of RSUs
in connection with the Participant’s termination of Continuous Service shall
supercede any inconsistent or contrary provision of this Section 7.

8. Compensation Recovery. The Participant’s RSU will be subject to any clawback
policy developed by the Board of Directors or Human Resources and Compensation
Committee that is consistent with applicable law.

9. Delivery of Shares to the Participant. As soon as practicable after the RSUs
vest and are converted into Shares, and subject to Section 11, the Custodian
shall, without transfer or issue tax or other incidental expense to the
Participant, deliver to the Participant by first-class insured mail addressed to
the Participant at the address shown on page 1 or the last address of record on
file with the Custodian, (a) a statement from the Custodian referencing the
number of Shares held in the Participant’s name in a book entry account, or
(b) at the Participant’s request, certificate(s) for the number of Shares as to
which the RSUs vested. In any event, Shares due the Participant shall be
delivered as described above no later than March 15 of the year following the
calendar year in which such RSUs vest.

10. Dividend Equivalents. The Company shall credit the Participant’s RSU account
with an amount equal to the dividends, if any, that would be paid with respect
to the unvested RSUs as if the RSUs were actual Shares to a shareholder as of
the Record date. Such amount shall be credited to the Participant’s RSU account
at the same time dividends are paid with respect to the Shares, shall be subject
to the vesting and forfeiture provisions set forth in Sections 3, 4 and 7 of the
Agreement, and shall be paid to the Participant in cash, on the first payroll
date following when the Participant’s related RSUs vest and are issued as Shares
to the Participant, or as soon as practical thereafter.

11. Tax Withholdings and Payments.

 

  a. The Company or any Subsidiary or Affiliate is authorized to withhold from
any payment to be made to the Participant, amounts of income tax withholding and
other taxes due in connection with compensation or any other transaction under
the Program, including the receipt of Shares under Section 6. The Participant
shall hold the Company harmless for any damages caused by his or her failure to
so comply and for any other damages caused by his or her actions or inactions.

 

- 3 -



--------------------------------------------------------------------------------

  b. The Participant may pay withholding taxes attributable to the receipt of
Shares in cash, by having Shares withheld by the Company from any Shares that
would otherwise be received by the Participant under the Agreement (in which
case, the number of Shares so withheld shall have an aggregate Fair Market Value
at the time of such withholding sufficient to satisfy the applicable withholding
taxes), or by any other method approved by the Committee. If the Participant
does not satisfy the withholding obligation by cash payment within a reasonable
time established by the Committee, the Participant’s withholding obligation
shall be satisfied by the Company’s withholding of Shares from the vested RSUs.

 

  c. The Company shall deduct from the dividend equivalents paid to the
Participant pursuant to Section 10 the Participant’s withholding obligation
arising from such payment.

12. Miscellaneous.

 

  a. The granting of an Award under the Program and the Agreement shall impose
no obligation on the Company or any Subsidiary or Affiliate to continue the
employment relationship or any other relationship between it and the Participant
and shall not lessen or affect the Company’s, Subsidiary’s or Affiliate’s right
to terminate its relationship with the Participant. The Participant shall have
no claim to be granted any further or other Award under the Program, and there
is no obligation for uniformity of treatment of the Participants. The
Participant acknowledges and agrees that: (i) the Program is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (ii) the
grant of RSUs is voluntary and occasional and does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs, even
if RSUs have been granted repeatedly in the past; (iii) all decisions with
respect to future RSU grants, if any, will be at the sole discretion of the
Company; (iv) participation in the Program is voluntary; (v) the RSUs are not a
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vi) the future value of the underlying
shares is unknown and cannot be predicted with certainty; and (vii) in
consideration of the grant of RSUs, no claim or entitlement to compensation or
damages shall arise from termination of the RSUs or diminution in value of the
RSUs or Shares received upon vesting including (without limitation) any claim or
entitlement resulting from termination of the Participant’s active employment by
the Company or a Subsidiary or Affiliate (for any reason whatsoever and whether
or not in breach of local labor laws) and the Participant hereby releases the
Company and its Subsidiaries and Affiliates from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim.

 

- 4 -



--------------------------------------------------------------------------------

  b. The Agreement shall, subject to the terms hereof, terminate upon the
forfeiture and/or vesting of all RSUs and dividend equivalents granted to the
Participant hereunder, unless otherwise agreed upon by the parties hereto.

 

  c. The Agreement may be amended by the written agreement of the Company and
the Participant. Notwithstanding the foregoing, (i) the Company may amend, alter
or discontinue the Agreement, without the consent of the Participant so long as
such amendment, alteration or discontinuance would not impair any of the rights
or obligations under any Award theretofore granted to the Participant under the
Program; and (ii) the Committee may amend the Agreement in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws.

 

  d. The parties agree that the Agreement shall be governed by and interpreted
and construed in accordance with the laws of the United States and, in
particular, those of the State of Illinois without regard to its conflict of law
principles, as Illinois is the situs of the principal corporate office of the
Company. Furthermore, to the extent not prohibited under applicable law, and
unless the Company affirmatively elects in writing to allow the proceeding to be
brought (or itself brings such a proceeding) in a different venue, the parties
agree that any suit, action or proceeding with respect to the Program, the RSUs
or the Agreement shall be brought in the state courts in Chicago, Illinois or in
the U.S. District Court for the Northern District of Illinois. The parties
hereby accept the exclusive jurisdiction of those courts for the purpose of any
such suit, action or proceeding. Venue for any such action, in addition to any
other venue required or otherwise mandated by statute, will be in Chicago,
Illinois. Each party further agrees to waive any applicable right to a jury
trial, and expressly elects to have the matter heard as a bench trial.

 

  e. Unless waived by the Company, any notice to the Company required under or
relating to the Agreement shall be in writing and addressed to:

General Counsel

Heidrick & Struggles International, Inc.

233 South Wacker Drive

Suite 4200

Chicago, IL 60606-6303

13. Program Governs. All terms and conditions of the Program are incorporated
herein and made part hereof as if stated herein. If there is any conflict
between the terms and conditions of the Program and the Agreement, the terms and
conditions of the Program, as interpreted by the Committee, shall govern.

14. Data Privacy. By signing below, the Participant voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section 14. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data. However, the
Participant’s failure to provide the consent may affect the Participant’s
ability to participate in the Program. The Company and its Subsidiaries and

 

- 5 -



--------------------------------------------------------------------------------

Affiliates hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth,
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
rights or entitlements to shares of stock in the Participant’s favor, for the
purpose of managing and administering the Program (“Data”). The Company, its
Subsidiaries and its Affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Program, and the Company and any of its
Subsidiaries or Affiliates may each further transfer Data to any third parties
assisting in the implementation, administration and management of the
Program. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Program, including any requisite
transfer of such Data as may be required for the administration of the Program
and/or the subsequent holding of Shares on the Participant’s behalf to a broker
or other third party with whom the Participant may elect to deposit any Shares
acquired pursuant to the Program. The Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, by withdrawing consent, the
Participant will affect his or her ability to participate in the Program.

15. Execution of the Agreement.

 

  a. The Parties agree that this Agreement shall be considered executed by both
parties executing the Agreement as the first page hereof, which is a part
hereof.

 

  b. This Agreement, or any amendments thereto, may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

- 6 -